EXHIBIT 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made this 18th day of September, 2014
by and between NeoGenomics, Inc. a Nevada corporation (“NeoGenomics” or the
“Employer” and collectively with any entity that is wholly or partially owned by
NeoGenomics, the “Company”), located at 12701 Commonwealth Drive, Suite #5, Fort
Myers, Florida 33913 and Robert J. Shovlin (“Executive”), an individual who
resides at 15 Pine Tree Road, Ramsey, NJ 07446.

RECITALS:

WHEREAS, the Company is engaged in the business of providing genetic and
molecular diagnostic testing services to doctors, hospitals and other healthcare
institutions; and

WHEREAS, NeoGenomics desires to employ Executive as an officer in the capacity
of Chief Operating Officer, and Executive desires to be employed by NeoGenomics
in such capacity, in accordance with the terms, covenants, and conditions as set
forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual promises set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Employer and Executive agree as follows:

1. Employment and Term. Subject to the terms and conditions set forth in this
Agreement, the Company hereby offers and the Employee hereby accepts employment
beginning on October 13, 2014, or such other date as may be mutually agreed upon
in writing (the “Effective Date”). The Employee’s employment with the Company
will be “at will” as such term is construed under Florida law. Either the
Employee or the Company may terminate such employment at any time and for any
reason, subject to the provisions of Section 5 hereof. For purposes of this
Agreement, the period from the Effective Date until the termination of the
Executive’s employment shall hereinafter be referred to as the “Term”.

2. Position and Duties.

a) Position. During the Term hereof, Executive shall serve the Company as the
Chief Operating Officer (“COO”) of both NeoGenomics, Inc., the parent company,
and NeoGenomics Laboratories, Inc., the primary operating subsidiary, or such
other position or positions as the Company may in the future determine, at such
location or locations as the Company may determine after consultation with the
Executive. Executive will report to and be subject to the general supervision
and direction of the Chief Executive Officer (“CEO”) of the Company. If
requested, Executive will serve in similar capacities for each or any subsidiary
of NeoGenomics without additional compensation.

b) Duties. Executive shall perform such duties as are customarily performed by
someone holding the title of COO in the same or similar businesses or
enterprises as that engaged in by the Company and such other duties as the CEO
may assign from time to time. Executive shall devote his full business time and
his best efforts, business judgment, skill and knowledge exclusively to the
advancement of the business and interests of the Company and its affiliates and
to the discharge of his duties and responsibilities hereunder. Executive shall
not engage in any other business activity or serve in any industry, trade,
professional, governmental or academic position during the Term, except as may
be expressly in advance by the Board of Directors of the Company (the “Board”)
in writing; provided, however, that Executive may, without advance approval,
participate in charitable activities and passive personal activities, provided
that such activities do not, individually or in the aggregate, interfere with
the performance of Executive’s duties under this Agreement, are not in conflict
with the business interests of the Company or any of its affiliate, and do not
violate the terms of that certain Confidentiality, Non-Solicitation and
Non-Compete Agreement attached hereto as Addendum A.

 

1



--------------------------------------------------------------------------------

c) Compliance with Policies, Practices, etc. During the Term hereof, Executive
shall comply with all Company policies, practices and procedures and all codes
of ethics and or business conduct as may be in effect for officers of the
Company from time to time.

3. Compensation and Benefits of Executive. The Company shall compensate
Executive for Executive’s services rendered under this Agreement as follows:

 

  a) Base Salary. Unless otherwise adjusted by the Compensation Committee of the
Board (the “Compensation Committee”), the Company shall pay Executive a base
salary of $325,000 per annum (the “Base Salary”), payable in equal installments
at such times as is consistent with normal Company payroll policy.

 

  b) Bonus. Executive will be eligible for a performance-based bonus as a
participant in the Company’s Management Incentive Plan (“MIP”), which shall set
annual target incentives for the Executive and other senior ranking employees
that are determined by the Compensation Committee. The Company will target an
annual bonus of up to 40% of the Executive’s Base Salary (the “Target Bonus”),
with the actual amount of the bonus, if any, to be determined by and in the sole
discretion of the Compensation Committee after consideration of specified
metrics established by the Board or the Compensation Committee for such fiscal
year. Executive shall be eligible to receive up to 150% of the Target Bonus in
the event that the Company’s and/or the Executive’s performance exceeds the
thresholds set for the Target Bonus. Except as otherwise agreed to by the
parties in writing, Executive must be employed hereunder on the last day of a
fiscal year in order to be eligible for a bonus for such fiscal year.

 

  c) Benefits. Subject to the eligibility requirements (including, but not
limited to, participation by part-time employees), and enrollment provisions of
the Company’s employee benefit plans, Executive may, to the extent he so
chooses, participate in any and all of the Company’s employee benefit plans, at
the Company’s expense. All Company benefits are identified in the Employee
Handbook and are subject to change without notice or explanation. In addition,
subject to the eligibility requirements (including, but not limited to,
participation by a part-time employee) and enrollment provisions of the
Company’s executive benefit programs, Executive shall also be entitled to
participate in any and all other benefits programs established for officers of
the Company.

 

  d) Stock Options. On the Effective Date, Executive will be granted an option
to purchase 300,000 shares of the Company’s common stock (the “Options”) on the
terms and conditions listed below. Such Options will have a strike price equal
to the fair market value of the common stock as of the Effective Date, which
pursuant to NeoGenomics’ Amended and Restated Equity Incentive Plan (the
“Plan”), shall be equal to the closing price per share of NeoGenomics’ common
stock on the last trading day immediately preceding the Effective Date. The
vesting provisions of such Options shall be as outlined below. These Options
shall be treated as incentive stock options (ISOs) to the maximum extent
permitted under applicable law, and the remainder of the Options, if any, shall
be treated as non-qualified stock options. The grant of these Options will be
made pursuant to the Company’s Plan and will be evidenced by a separate “Option
Agreement” to be executed by the Company and Executive, which will contain all
the terms and conditions of the Options (including, but not limited to, the
provisions set forth in this Section 3(d)). So long as Executive remains
employed by the Company, such Options will have a five (5) year term before
expiration.

 

2



--------------------------------------------------------------------------------

Vesting

         75,000       will vest on the first anniversary of the Effective Date  
6,250       will vest each month beginning on the 13th monthly anniversary of
the Effective Date and continuing on each monthly anniversary thereafter until
the fourth anniversary of the Effective Date

 

     Executive understands that, pursuant to the Plan, upon termination of his
employment, he will only have ninety (90) days to exercise any vested portion of
the Options. All Options awarded pursuant to this Section 3(d) will contain a
provision in the Option Agreement that allows for immediate vesting of any
unvested portion of the Options in the event of that a change of control of
NeoGenomics is consummated on or after the first anniversary of the Effective
Date. In the event of that a change of control of NeoGenomics is consummated
prior to the first anniversary of the Effective Date, half of any remaining
unvested Options shall be deemed vested.

 

  e) Paid Time-Off and Holidays. Executive’s paid time-off (“PTO”) and holidays
shall be consistent with the standards set forth in the Company’s Employee
Handbook, as revised from time to time or as otherwise published by the Company.
Notwithstanding the previous sentence, Executive will be eligible for one
hundred sixty (160) hours of PTO/year, which will accrue on a pro-rata basis
throughout the year, provided, however, that it is the Company’s policy that no
more than forty (40) hours of PTO can be accrued beyond this annual limit for
any employee at any time. Thus, when accrued PTO reaches two hundred
(200) hours, Executive will cease accruing PTO until accrued PTO is one hundred
sixty (160) hours or less, at which point Executive will again accrue PTO until
he reaches two hundred (200) hours. In addition to PTO, there are also six
(6) paid national holidays and one (1) “floater” day available to Company
employees. Executive agrees to schedule such PTO so that it minimally interferes
with the Company’s operations. Such PTO does not include Board excused absences.

 

  f) Reimbursement of Normal Business Expenses. The Company will reimburse all
reasonable business expenses of Executive, including, but not limited to, cell
phone expenses and business related travel, meals and entertainment expenses in
accordance with the Company’s polices for such reimbursement.

4. Termination. The parties agree that any termination of the Executive under
this Agreement will be governed as follows:

 

  a) By the Company for Cause. The Company shall have the right to terminate
this Agreement and to discharge the Executive for Cause (as defined below), at
any time during the Term. For the purposes of this Agreement, the Company shall
have “Cause” to terminate the Executive’s employment hereunder upon:

(i) failure to materially perform and discharge the duties and responsibilities
of Executive under this Agreement after receiving written notice and allowing
Executive ten (10) business days to create a plan to cure such failure(s), such
plan being acceptable to the Board of Directors, and a further thirty (30) days
to cure such failure(s), if so curable, provided, however, that after one such
notice has been given to Executive and the thirty (30) day cure period has
lapsed, the Company is no longer required to provide time to cure subsequent
failures under this provision, or

 

3



--------------------------------------------------------------------------------

(ii) any breach by Executive of the material provisions of this Agreement; or

(iii) misconduct which, in the good faith opinion and sole discretion of the
Board of Directors, is injurious to the Company; or

(iv) felony conviction involving the personal dishonesty or moral turpitude of
Executive; or a determination by the Board, after consideration of all available
information, that Executive has willfully and knowingly violated Company
policies or procedures involving discrimination, harassment, or work place
violence; or

(v) engagement in illegal drug use or alcohol abuse which prevents Executive
from performing his duties in any manner, or

(vi) any misappropriation, embezzlement or conversion of the Company’s
opportunities or property by the Executive; or

(vii) willful misconduct, recklessness or gross negligence by the Executive in
respect of the duties or obligations of the Executive under this Agreement
and/or the Confidentiality, Non-Solicitation or Non-Competition Agreement.

 

     Any termination for Cause pursuant to this Section shall be given to the
Executive in writing and shall set forth in detail all acts or omissions upon
which the Company is relying to terminate the Executive for Cause. If an
Executive is terminated for Cause, the Executive shall only be entitled to
receive his accrued and unpaid Salary, bonus and other benefits through the
termination date and the Company shall have no further obligations under this
Agreement from and after the date of termination.

 

  b) Termination by Company Without Cause. At any time during the Term, the
Company shall have the right to terminate this Agreement and to discharge the
Executive without Cause effective upon delivery of written notice to the
Executive. If the Company terminates the Executive without “Cause” for any
reason, then the Company agrees that as severance it will continue to pay the
Executive’s Base Salary in accordance with Section 3(a) (the “Severance
Payments”) for twelve (12) months from the date of the notice of termination.
Executive further agrees that in the event that he obtains employment during any
period where Severance Payments are being made, he will promptly notify the
Company of the nature of his new employment. Provided that such employment does
not violate the terms of the Confidentiality, Non-Solicitation and Non-Compete
Agreement, such Severance Payments will continue to be paid. Other than the
Severance Payments, the Company shall have no further obligation to the
Executive after the date of such termination; provided, however, that the
Executive shall only be entitled to continuation of the Severance Payments as
long as he is in compliance with the provisions of the Confidentiality,
Non-Solicitation & Non-Compete Agreement, which is part of this Agreement. If
termination without cause shall occur at any time, then the pro rata portion of
any unvested time-based options (as specified in Section 3(d)) up until the date
of notice of termination that are due to vest in the year or month of
termination shall vest.

 

     The Executive acknowledges and agrees that any and all payments to which he
would be entitled under this Paragraph 5b are conditioned upon and subject to
his execution of a general waiver and release, in such reasonable form as
counsel for the Company shall determine, of all claims the Executive has or may
have against the Company.

 

4



--------------------------------------------------------------------------------

  c) By Resignation of the Executive. The Executive may terminate his employment
hereunder, upon giving sixty (60) days written notice to the Company. The
Executive agrees that, unless otherwise agreed upon in writing, during such
sixty (60) day period no more than one week of unused PTO may be utilized and
that all other unused PTO up to the time of termination shall be forfeited. In
the event of such a termination, the Executive shall comply with any reasonable
request of the Company to assist in providing for an orderly transition of
authority, but such assistance shall not delay the Executive’s termination of
employment longer than the Executive’s original notice of termination. Upon such
a termination, the Executive shall become entitled to any accrued but unpaid
salary and other benefits up to and including the date of termination and the
pro rata portion of any unvested time-based options (as specified in
Section 3(d)) up until the date of separation that are due to vest in the year
or month of separation shall vest.

 

  d) Disability of the Executive. This Agreement may be terminated by the
Company upon the Disability of the Executive. “Disability” shall mean any mental
or physical illness, condition, disability or incapacity which prevents the
Executive from reasonably discharging his duties and responsibilities under this
Agreement for a period of ninety (90) days in any one hundred eighty (180) day
period. In the event that any disagreement or dispute shall arise between the
Company and the Executive as to whether the Executive suffers from any
Disability, then, in such event, the Executive shall submit to the physical or
mental examination of a physician licensed under the laws of the State of
Florida, who is agreeable to the Company and the Executive, and such physician
shall determine whether the Executive suffers from any Disability. In the
absence of fraud or bad faith, the determination of such physician shall be
final and binding upon the Company and the Executive. The entire cost of such
examination shall be paid solely by the Company. In the event the Company has
purchased disability insurance for Executive, the Executive shall be deemed
disabled if he is disabled as defined by the terms of the disability policy. On
the date that the Executive is deemed to have a Disability, this Agreement will
be deemed to have been terminated and the Executive shall be entitled to receive
from the Company his accrued and unpaid Base Salary, bonus and other benefits
through the termination date. If a termination of the Executive by Disability
shall occur at any time, then the pro rata portion of any unvested time-based
options (as specified in Section 3(d)) up until the date of the Executive’s
termination that were due to vest in the year or month of the Executive’s
termination shall vest. Other than as set forth in the immediately preceding two
sentences, the Company shall have no further salary or bonus payment or other
benefits obligations under this Agreement from and after the date of termination
due to Disability.

 

  e) Death of the Executive. In the event of the death of Executive, the
employment of the Executive by the Company shall automatically terminate on the
date of the Executive’s death and the Company shall be obligated to pay
Executive’s estate (i) the Executive’s accrued and unpaid Base Salary, bonus and
other benefits through the termination date. If the death of the Executive shall
occur at any time, than the pro rata portion of any unvested time-based options
up until the date of the Executive’s death that were due to vest in the year or
month of the Executive’s death shall vest. Other than as set forth in the
immediately preceding two sentences, the Company shall have no further
obligations under this Agreement from and after the date of termination due to
the death of the Executive.

 

5



--------------------------------------------------------------------------------

5. Effect of Termination. The provisions of this Section 5 shall apply to any
termination of the Executive’s employment under this Agreement, whether pursuant
to Section 4 or otherwise.

 

  a) Provision by the Company of Severance Payments, if any, due to the
Executive in accordance with this Agreement shall constitute the entire
obligation of the Company to the Executive hereunder. The Executive shall
promptly give the Company notice of all facts necessary for the Company to
determine the amount and duration of its obligations in connection with any
termination pursuant to this Agreement.

 

  b) Except for any right of the Executive to continue medical, vision, or
dental plan participation in accordance with applicable law or as expressly
provided herein, the Executive’s participation in all Employee Benefit Plans
shall terminate pursuant to the terms of the applicable plan documents based on
the date of termination of the Executive’s employment without regard to any
Severance Payments, notice required hereunder, or any other payment made to or
on behalf of the Executive following such date of termination.

 

  c) Provisions of this Agreement shall survive any termination of the
Executive’s employment if so provided herein or if necessary or desirable fully
to accomplish the purposes of other surviving provisions, including without
limitation the obligations of the Executive under the Confidentiality,
Non-Solicitation & Non-Compete Agreement. The obligation of the Company to
provide Severance Payments hereunder is expressly conditioned on the Executive’s
continued full compliance with the terms of the Confidentiality, Non-Compete &
Non-Solicitation Agreement. The Executive acknowledges that, except as expressly
provided in Section 4(b), no compensation is earned after termination of
employment.

6. Confidentiality, Non-Solicitation & Non-Compete Agreement. Executive agrees
to the terms of the Confidentiality, Non-Solicitation and Non-Compete Agreement
attached hereto as Addendum A and has signed that Agreement. Such
Confidentiality, Non-Solicitation and Non-Compete Agreement is hereby
incorporated into and made a part of this Agreement.

7. Importance of Certain Clauses. Executive and Employer agree that the
covenants contained in the Confidentiality, Non-Solicitation and Non-Compete
Agreement attached hereto and incorporated into this Agreement are material
terms of this Agreement and all parties understand the importance of such
provisions to the ongoing business of the Employer. As such, because the
Employer’s continued business and viability depend on the protection of such
secrets and non-competition, these clauses are interpreted by the parties to
have the widest and most expansive applicability as may be allowed by law and
Executive understands and acknowledges his or her understanding of same.

8. Consideration. Executive acknowledges and agrees that the provision of
employment under this Agreement and the execution by the Employer of this
Agreement constitute full, adequate and sufficient consideration to Executive
for the Executive’s duties, obligations and covenants under this Agreement and
under the Confidentiality, Non-Solicitation and Non-Compete Agreement
incorporated into this Agreement.

9. Acknowledgement of Post Termination Obligations. Upon the effective date of
termination of Executive’s employment (unless due to Executive’s death), if
requested by the Employer, Executive shall participate in an exit interview with
the Employer and certify in writing that Executive has complied with his
contractual obligations and intends to comply with his continuing obligations
under this Agreement, including, but not limited to, the terms of the
Confidentiality, Non-Solicitation and Non-Compete Agreement. To the extent it is
known or applicable at the time of such exit interview, Executive shall also
provide the Employer with information concerning Executive’s subsequent employer
and the capacity in which Executive will be employed. Executive’s failure to
comply shall be a material breach of this Agreement, for which the Employer, in
addition to any other civil remedy, may seek equitable relief.

 

6



--------------------------------------------------------------------------------

10. Withholding. All payments made to Executive shall be made net of any
applicable withholding for income taxes and Executive’s share of FICA, FUTA or
other employment taxes. The Company shall withhold such amounts from such
payments to the extent required by applicable law and remit such amounts to the
applicable governmental authorities in accordance with applicable law.

11. Representations of Executive. Executive represents and warrants to
NeoGenomics that (a) nothing in his past legal and/or work and/or personal
experiences, which if became broadly known in the marketplace, would impair his
ability to serve as the Chief Operating Officer of a publicly-traded company or
materially damage his credibility with public shareholders; (b) he has not been
convicted of any criminal offense related to health care, or been debarred,
sanctioned, excluded or otherwise made ineligible for participation in a federal
or state health care program by any federal or state agency; (c) there are no
restrictions, agreements, or understandings whatsoever to which he is a party
which would prevent or make unlawful his execution of this Agreement or
employment hereunder, (d) Executive’s execution of this Agreement and his
employment hereunder shall not constitute a breach of any contract, agreement or
understanding, oral or written, to which he is a party or by which he is bound,
(e) Executive is free and able to execute this Agreement and to continue
employment with NeoGenomics, and (f) Executive has not used and will not use
confidential information or trade secrets belonging to any prior employers to
perform services for the Company.

12. Compliance Agreements. Executive agrees to provide services to the Company
in compliance with all applicable federal and state laws and regulations, as
well as all compliance guidance published by federal or state agencies,
including, without limitation, the Medicare and Medicaid anti-kickback law, the
Stark self-referral prohibition, and compliance guidance published by the Office
of the Inspector General of the Department of Health and Human Service, and to
assist the Company in remaining educated and in compliance with respect to such
laws and regulations and compliance guidance. Executive acknowledges that he
understands these requirements, and shall remain educated and informed regarding
the applicable federal and state laws and regulations, as well as all compliance
guidance published by federal or state agencies. In the event that Executive
knows or suspect that any activities of the Company or any personnel or
contractor of the Company, or any client of the Company implicates any such
requirements or guidance, he agrees that he will immediately inform the Chief
Executive Officer of the Company and cooperate fully with the Company to
investigate and address any compliance issues arising as a result of such known
or suspected activities. Executive further understands and acknowledges that
compliance with this paragraph shall be a condition of employment.

13. Effect of Partial Invalidity. The invalidity of any portion of this
Agreement shall not affect the validity of any other provision. In the event
that any provision of this Agreement is held to be invalid, the parties agree
that the remaining provisions shall remain in full force and effect.

14. Entire Agreement. This Agreement, together with the other documents
referenced herein, reflects the complete agreement between the parties regarding
the subject matter identified herein and shall supersede all other previous
agreements, either oral or written, between the parties. The parties stipulate
that neither of them, nor any person acting on their behalf has made any
representations except as are specifically set forth in this Agreement and each
of the parties acknowledges that it or he has not relied upon any representation
of any third party in executing this Agreement, but rather have relied
exclusively on it or his own judgment in entering into this Agreement.

15. Assignment. Employer may assign its interest and rights under this Agreement
at its sole discretion and without approval of Executive to a successor in
interest by the Employer’s merger, consolidation or

 

7



--------------------------------------------------------------------------------

other form of business combination with or into a third party where the
Employer’s stockholders before such event do not control a majority of the
resulting business entity after such event. All rights and entitlements arising
from this Agreement, including but not limited to those protective covenants and
prohibitions set forth in the Confidentiality, Non-Solicitation and Non-Compete
Agreement attached as Addendum A and incorporated into this Agreement shall
inure to the benefit of any purchaser, assignor or transferee of this Agreement
and shall continue to be enforceable to the extent allowable under applicable
law. Neither this Agreement, nor the employment status conferred with its
execution is assignable or subject to transfer in any manner by Executive.

16. Notices. All notices, requests, demands, and other communications shall be
in writing and shall be given by registered or certified mail, postage prepaid,
a) if to the Employer, at the Employer’s then current headquarters location, and
b) if to Executive, at the most recent address on file with the Company for
Executive or to such subsequent addresses as either party shall so designate in
writing to the other party.

17. Remedies. If any action at law, equity or in arbitration, including an
action for declaratory relief, is brought to enforce or interpret the provisions
of this Agreement, the prevailing party may, if the court or arbitrator hearing
the dispute, so determines, have its reasonable attorneys’ fees and costs of
enforcement recouped from the non-prevailing party.

18. Amendment/Waiver. No waiver, modification, amendment or change of any term
of this Agreement shall be effective unless it is in a written agreement signed
by both parties. No waiver by the Employer of any breach or threatened breach of
this Agreement shall be construed as a waiver of any subsequent breach unless it
so provides by its terms.

19. Governing Law, Venue and Jurisdiction. This Agreement and all transactions
contemplated by this Agreement shall be governed by, construed, and enforced in
accordance with the laws of the State of Florida without regard to any conflicts
of laws, statutes, rules, regulations or ordinances. Executive consents to
personal jurisdiction and venue in the Circuit Court in and for Lee County,
Florida regarding any action arising under the terms of this Agreement and any
and all other disputes between Executive and Employer.

20. Arbitration. Any and all controversies and disputes between Executive and
Employer arising from this Agreement or regarding any other matter whatsoever
shall be submitted to arbitration before a single unbiased arbitrator skilled in
arbitrating such disputes under the American Arbitration Association, utilizing
its Commercial Rules. Any arbitration action brought pursuant to this section
shall be heard in Fort Myers, Lee County, Florida. The Circuit Court in and for
Lee County, Florida shall have concurrent jurisdiction with any arbitration
panel for the purpose of entering temporary and permanent injunctive relief, but
only with respect to any alleged breach of the Confidentiality, Non-Solicitation
and Non-Compete Agreement.

21. Headings. The titles to the sections of this Agreement are solely for the
convenience of the parties and shall not affect in any way the meaning or
interpretation of this Agreement.

22. Miscellaneous Terms. The parties to this Agreement declare and represent
that:

 

  a. They have read and understand this Agreement;

 

  b. They have been given the opportunity to consult with an attorney if they so
desire;

 

  c. They intend to be legally bound by the promises set forth in this Agreement
and enter into it freely, without duress or coercion;

 

  d. They have retained signed copies of this Agreement for their records; and

 

8



--------------------------------------------------------------------------------

  e. The rights, responsibilities and duties of the parties hereto, and the
covenants and agreements contained herein, shall continue to bind the parties
and shall continue in full force and effect until each and every obligation of
the parties under this Agreement has been performed.

23. Counterparts. This Agreement may be executed in counterparts and by
facsimile, or by pdf, each of which shall be deemed an original for all intents
and purposes.

Signatures appear on the following page.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

NEOGENOMICS, INC., a Nevada Corporation By:   /s/ Douglas VanOort

Name:   Douglas VanOort

Title:   Chairman and CEO

 

EXECUTIVE: /S/ Robert J. Shovlin Robert J. Shovlin

 

10



--------------------------------------------------------------------------------

Addendum A

Form of Confidentiality, Non-Solicitation & Non-Compete Agreement

 

11